Citation Nr: 1601105	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  11-16 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating (or evaluation) in excess of 20 percent for a right ankle sprain with calcaneal spur.  

2.  Entitlement to an increased rating in excess of 20 percent for a left ankle sprain with calcaneal spur. 

3.  Entitlement to an increased rating in excess of 10 percent for arthritis of the lumbar spine (hereinafter referred to as a "low back disability"). 

4.  Entitlement to an increased rating in excess of 20 percent for bilateral pes planus.

5.  Entitlement to a higher initial rating in excess of 30 percent for Posttraumatic Stress Disorder (PTSD). 

6.  Entitlement to a separate rating for neuropathy of the lower extremities associated with a service-connected disability, including bilateral pes planus, bilateral ankle sprains with calcaneal spurs, and arthritis of the lumbar spine.


REPRESENTATION

The Veteran represented by: The American Legion


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from December 1973 to January 1994.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which in pertinent part denied an increased rating for arthritis of the lumbar spine (hereinafter referred to as a "low back disability"), and assigned a rating of 20 percent for bilateral pes planus, a 20 percent rating for a right ankle disability, a 20 percent rating for a left ankle disability (hereinafter referred to together as a "bilateral ankle disability"), and a 30 percent rating for PTSD.  

In an August 2007 statement, the Veteran reported that he injured his left knee in service due to training exercises.  The RO should take whatever steps deemed appropriate in regards to a possible claim for service connection for a left knee disability.  The Veteran is encouraged to express an intent to file a formal claim for a left knee disability, if he desires.  See 38 C.F.R. § 3.155 (2015).  

The issues of a higher initial rating for PTSD, an increased rating for bilateral pes planus, and whether a separate rating for neuropathy of the lower extremities is warranted are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire rating period, the right ankle disability was manifested by marked limitation of motion, without ankylosis of the ankle or subastragalar or tarsal joint, malunion of os calcis or astragalus, or astragalectomy.  

2.  For the entire rating period, the left ankle disability was manifested by marked limitation of motion, without ankylosis of the ankle, subastragalar, or tarsal joint, malunion of os calcis or astragalus, or astragalectomy.  

3.  For the entire rating period, the back disability was manifested by forward flexion of the thoracolumbar spine of 70 degrees, with fatigue, stiffness, weakness, and pain that radiates between the shoulder blades.  

4.  For the entire rating period, the back disability was not manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, was not manifested by a combined range of motion not greater than 120 degrees, and was not manifested by muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the entire rating period for a right ankle disability have not been met or more nearly approximated.  38 U.S.C.A.        §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2015).

2.  The criteria for a rating in excess of 20 percent for the entire rating period for a left ankle disability have not been met or more nearly approximated.  38 U.S.C.A.        §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2015).

3.  The criteria for a rating in excess of 10 percent for the entire rating period for arthritis of the lumbar spine have not been met or more nearly approximated.        38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Regarding the claims for an increased rating for a bilateral ankle disability and low back disability, the duty to notify was satisfied through August and December 2009 letters to the Veteran that addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letters informed the Veteran of the evidence required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence, as well as effective dates.  The Veteran was additionally given specific notice regarding disability rating codes.  See Vazquez-Flores,        580 F.3d 1270.

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.            38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of relevant records.      38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, private treatment records, VA treatment records, VA examination reports, and lay statements.  

VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A.   § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with a VA examination (the report of which has been associated with the claims file) in July 2010.  The Board finds that the VA examination report, taken in light of the other lay and medical evidence of record, is thorough and adequate and provide a sound basis upon which to base a decision with regard to the issues of an increased rating for a bilateral ankle disability and a low back disability.  The VA examiner reviewed the claims file, personally interviewed the Veteran, including eliciting a history, conducted a physical examination, and provided an opinion as to the functional loss due to the back and bilateral ankle disabilities.

The Veteran was afforded an opportunity to testify before a Veterans Law Judge, but declined.  See June 2011 substantive appeal.  Therefore, as VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Rating Legal Criteria 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered, and found inappropriate, the assignment of "staged" ratings for any part of the rating period.  

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204 -07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Rating Bilateral Ankle Disability 

Diagnostic Code 5271 rates the limitation of motion of the ankle, and assigns a maximum 20 percent rating for marked limitation of motion, and a 10 percent rating for moderate limitation of motion.  See 38 C.F.R. § 4.71a

The Veteran is currently in receipt of 20 percent (maximum) ratings for each ankle based on limitation of motion for the entire rating period on appeal under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  In view of the foregoing, the Board concludes that the regulations preclude a schedular rating in excess of a 20 percent rating for each ankle based on limitation of motion; therefore, there is no basis for a rating in excess of 20 percent based on limitation of motion. 

The Board has additionally considered whether any other Diagnostic Code or separate rating would be appropriate to rate the bilateral ankle disability.  Diagnostic codes 5270 and 5272 focus on ankylosis.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet. App. 524 (1999) (citing Dorland's Illustrated Medical Dictionary 86 (28th Ed. 1994)).  Under Diagnostic Code 5270, a 40 percent rating will be assigned for ankylosis of the ankle with plantar flexion at more than 40 degrees, or dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity, a 30 percent rating will be assigned for ankylosis of the ankle with plantar flexion between 30 and 40 degrees or dorsiflexion between 0 and 10 degrees, and a 20 percent rating will be assigned for plantar flexion less than 30 degrees.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5272, ankylosis of the subastragalar or tarsal joint in poor weight-bearing position will be assigned a 20 percent rating, and ankylosis of the subastraglar or tarsal joint in good weight-bearing position will be assigned a 10 percent rating.  Id.  

Diagnostic Code 5273 addresses malunion of the os calcis and astragalus.  Malunion of the os calcis or astragalus with marked deformity will be assigned a 20 percent rating, and malunion of the os calcis or astragalus with moderate deformity will be assigned a 10 percent rating.  Additionally, a 20 percent rating will be assigned under Diagnostic Code 5274 if the Veteran had undergone an astragalectomy.  Id.

In July 2010, the Veteran was afforded a VA examination to help assess the severity of the bilateral ankle disability.  At that time, the VA examiner found there to be pain, stiffness, decreased speed of joint motion, swelling, and tenderness of both ankles.  For both ankles, the VA examiner found evidence of pain with active motion, with dorsiflexion ending at 0 degrees and plantar flexion ending at 30 degrees.  The VA examiner found objective evidence of pain following repetitive motion, but no additional limitation after three repetitions of range of motion.  The examiner also did not find joint ankylosis, malunion of the os calcis or astragalus, or a history of an astragalectomy.  Additionally, review of the VA and private treatment records do not show any diagnosis of ankylosis or malunion of the os calcis or astragalus or a history of an astragalectomy.  

Based on the evidence, both medical and lay, the Board finds that no other Diagnostic Code or separate rating for either ankle is warranted.  The evidence does not demonstrate that the Veteran has ankylosis to be rated under Diagnostic Codes 5270 or 5272.  While the plantar flexion is 30 degrees and dorsiflexion is at 0 degrees for both ankles, the ankles are not immobile; therefore, the symptoms do not more nearly approximate the criteria for any ratings under 5270 or 5272.  Additionally, as the evidence does not show malunion of the os calcis or astragalus, and the Veteran has not undergone an astragalectomy, the Veteran is not entitled to a separate rating under those Diagnostic Codes.  

Rating Low Back Disability

The Veteran is currently in receipt of a 10 percent rating for the back disability for the entire rating period on appeal under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243), unless Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25 (2015).  38 C.F.R. 	 § 4.71a.  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.


Under the General Rating Formula, a 10 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine. 

The General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id. 

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Under Diagnostic Code 5243 (Intervertebral Disc Syndrome), a 10 percent disability rating is assigned with incapacitating episodes having a total duration of at least 1 weeks but less than 2 weeks during the past 12 months; a 20 percent disability rating is assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent disability rating is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

Diagnostic Code 5243 provides the following Notes: 

Note (1): An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. 

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment should be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.

Throughout the course of the appeal, the Veteran has contended that he is entitled to an increased rating in excess of 10 percent for the service connected low back disability, and that the service-connected low back disability has been manifested by pain on movement and functional loss.  See October 2010 notice of disagreement.  

After review of all the evidence, lay and medical, the Board finds that for the entire rating period, the criteria for an increased rating in excess of 10 percent have not been met or more nearly approximated.  The Board finds that for the entire rating period, the back disability was manifested by forward flexion of the thoracolumbar spine of 70 degrees, with fatigue, stiffness, weakness, and pain that radiates between the shoulder blades.  The Board additionally finds that the back disability was not manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, was not manifested by a combined range of motion not greater than 120 degrees, and was not manifested by muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

In July 2010, the Veteran was afforded a VA examination to assist in determining the current severity of the low back disability.  At that time, the VA examiner found that the Veteran had a limited range of motion, with forward flexion limited to 70 degrees, extension limited to 20 degrees, left lateral flexion to 30 degrees, left lateral rotation to 40 degrees, right lateral flexion to 30 degrees, right lateral rotation to 40 degrees, with no objective evidence of pain on movement in the active range of motion.  The VA examiner noted the Veteran had a history of fatigue, stiffness, weakness, and constant pain which radiates up the spine between the shoulder blades, but no history of flare-ups, spasms, or incapacitating episodes.  While the VA examiner noted the Veteran has an abnormal gait of ambulating with toes pointing outward and a slight limp, the examiner stated the limp was due to left knee pain and the examiner did not find scoliosis, revered lordosis, abnormal kyphosis, or other abnormal spinal contour.  Review of VA and private treatment record confirm degenerative changes of the spine, but do not show additional treatment for a low back disability or further record of the range of motion of the thoracolumbar spine.  See April 2009 Womack Army Medical Center treatment notes.  

The Board finds that the low back disability is manifested by forward flexion of 70 degrees, with a combined rating less than 235 degrees that more nearly approximates the criteria for a 10 percent rating.  The evidence does not demonstrate any additional pain and functional loss that would limit forward flexion to less than 60 degrees or a combined range of motion less than 120 degrees as the Veteran did not report flare-ups, there was no objective evidence of painful motion within the active range of motion, no objective evidence of pain following repetitive motion, and no additional limitations after three repetitions of range of motion.  While the Veteran does have an abnormal gait, the VA examination revealed that the limp was reportedly due to left knee pain.  Additionally, while the examiner noted an abnormal gait with the Veteran's toes pointing outwards, the examiner did not find that the Veteran had spasms or guarding.  Therefore, the Board finds that the criteria for a 20 percent rating has not been met.  

Additionally, the Board has considered whether a higher rating would be warranted under Diagnostic Code 5243 under the Formula for Rating Intervertebral Disc Syndrome based on Incapacitating Episodes; however, the evidence does not demonstrate the Veteran experiences any incapacitating episodes.  Additionally, Note 1 under the General Rating Formula for Disease and Injuries of the Spine requires a separate evaluation of any associated objective neurological abnormalities.  As discussed below in the Remand, this decision does not preclude a separate rating for any associated neuropathy of the feet or lower extremities or other associated objective neurological conditions under the appropriate diagnostic code.  

Extraschedular and TDIU Considerations 

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the back and ankle disabilities for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. 	 § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."      38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the back disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The back disability has been manifested by limitation of motion, pain radiating up the spine to the shoulders, stiffness, fatigue, and weakness.  The schedular rating criteria under the General Rating Formula for Diseases and Injuries of the Spine specifically provide ratings for pain with or without radiation, limitation of motion, stiffness, and functional loss such as weakness and fatigue which are incorporated into the schedular rating criteria.  See Diagnostic Code 5243; 38 C.F.R. §§ 4.40, 4.45 (interference with sitting, standing, and weight-bearing are related considerations to painful motion), 4.59, DeLuca, 	 8 Vet. App. at 204-07.  In this case, comparing the disability level and symptomatology of the back disability to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.

Additionally, the Board finds that the symptomatology and impairment caused by the bilateral ankle disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Diagnostic Code 5271 clearly contemplates a "marked" limitation of motion, considering functional loss due to symptoms such as pain, stiffness, swelling, tenderness, and decreased speed of joint motion.  See Diagnostic Code 5243; 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, at 204-07.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above.  In the absence of exceptional factors associated with the back and ankle disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 	 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Court, in Rice v. Shinseki, 22 Vet. App. 447 (2009), held that a claim for a total rating based on individual unemployability due to service-connected disabilities (TDIU), either expressly raised by the veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the rating issue.  In this case, the Veteran has not contended, and the record does not otherwise suggest, that the service-connected disabilities render him unemployable, but rather the evidence of record demonstrates the Veteran currently is working fulltime as a truck driver and yard spotter for Smithfield Packing Plant.  See July and August 2010 VA examination reports.  Accordingly, the Board concludes that a claim for TDIU has not been raised by the Veteran or the evidence of record.


ORDER

An increased rating for degenerative arthritis of the lumbar spine in excess of 10 percent is denied.  

An increased rating for a right ankle sprain with calcaneal spur in excess of 20 percent is denied.  

An increased rating for a left ankle sprain with calcaneal spur in excess of 20 percent is denied.  



REMAND

Separate Rating for Neuropathy of the Lower Extremities 

At the July 2010 VA examination, the VA examiner diagnosed numbness and paresthesia of both feet.  The sensory examination revealed no sensation to soft touch in the entire left foot, no sensation to pinprick at the left lateral thigh, lower leg, and foot, with decreased sensation to pinprick at the medial thigh and absent at the medial foot, and no sensation to pinprick on the plantar surface of the foot.  The sensory examination of the right foot revealed no sensation to soft touch on the plantar surface of the foot and dorsum of the toes, with decreased sensation to pinprick at the medial and lateral foot and dorsum of the great toe, and decreased sensation to pinprick on the plantar surface of the foot, including the toes.  The VA examiner first opined that the etiology of the symptoms is unrelated to the back disability; however, the VA examiner later states that the cause of the sensory changes is not known and an MRI of the spine and EMG would be needed to make this determination.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  An adequate medical examination "must support its conclusions with an analysis that the Board can consider and weigh against contrary opinions" and must "provide sufficient detail for the Board to make a fully informed evaluation of whether direct service connection is warranted."  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Without an adequate examination, the Board lacks the evidence necessary to adjudicate the Veteran's claim.  See Bowling v. Principi, 5 Vet. App. 1, 12 (2001); 38 C.F.R. § 3.159(c)(4) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  Therefore, the Board finds that a remand is necessary to obtain a new examination to address any possible separate objective neurological disabilities that may be related to the Veteran's service-connected disabilities.  


Higher Initial Rating for PTSD 

The Veteran submitted private treatment records from a treating psychiatrist regarding the severity of the PTSD.  Review of those treatment records reveal an Axis I diagnosis of PTSD and cognitive dysfunction, not otherwise specified, with a Global Assessment of Functioning score of 42, indicating serious symptoms or serious impairment in social, occupational, or school functioning.  Additionally, the treating psychiatrist asked the VA Medical Center in September 2010 to refer the Veteran to a neurologist to assess the cognitive disability.  It is unclear from the record whether this cognitive disability is related to or a symptom of the PTSD versus a nonservice-connected etiology.  Therefore, the Board finds that a remand is necessary to obtain an additional examination and opinion regarding the symptomatology of the PTSD, including to help determine whether the cognitive dysfunction is related to PTSD or to some other etiology.  See Mittleider v. West,  11 Vet. App. 181, 182 (1998).  

Increased Rating for Bilateral Pes Planus 

In October 2010, the Veteran filed a notice of disagreement regarding an increased rating for a bilateral foot disability in response to the September 2010 rating decision.  Although the disagreement was timely filed, the AOJ has not issued a statement of the case addressing this issue. 

Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board. See Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the Board must remand the issue of service connection for bilateral foot disability for further procedural action.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a statement of the case that addresses the issue of an increased rating for bilateral pes planus.  The Veteran should be informed that, in order to perfect an appeal of this issue to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case.  

2.  The AOJ should contact the Veteran and request he identify the names, addresses, and approximate dates of treatment for all health care providers who have treated him for PTSD, a back disability, including for neurological complications associated with the back disability, and foot disability.    

The AOJ should ask the Veteran to provide the copies of any private treatment records he has received with regard to treatment for the above disabilities.  The AOJ should request copies of any private treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  All reasonable attempts should be made to obtain these records.  

3.  The AOJ should obtain all outstanding VA treatment records from the Fayetteville VA Medical Center in Fayetteville, North Carolina.  

4.  Schedule a VA examination to assist in determining whether the Veteran has any objective neurological abnormalities, including neuropathy of the lower extremities, which are associated with the service-connected low back, bilateral ankles, and bilateral feet disabilities.  All tests and studies needed to make an etiological determination should be conducted.  

5.  Schedule a VA examination by a qualified examiner to assist in determining the current severity of the service-connected PTSD, including whether any diagnosed cognitive dysfunction is related to PTSD.  If the examiner assesses the cognitive disability is not related to the PTSD, the examiner should provide an opinion with supporting rationale as to whether the symptoms of each psychiatric disability can be differentiated and which symptoms can be associated with each disability.  

6.  Then, readjudicate the issues of a separate rating for lower extremity neuropathy and an initial rating for PTSD.  If the appeal remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


